DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
Claims 1 through 19 (as presented via the claims listing filed on January 6, 2022) are pending, and claims 20 through 23 have been cancelled prior to the filing of the aforementioned request for continued examination.  
Prosecution Reopened/Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1 through 11 which are considered unpatentable for the reasons indicated below: the prior art reference JP 2015-121367 A (Paloma Ltd.) as cited on the Information Disclosure Statement filed on June 14, 2022 renders claims 1 through 11 unpatentable for the reasons set forth via the corresponding prior art rejections as set forth below in the instant Office action.
Applicant is advised that the allowability of claims 1 through 11 is hereby withdrawn and the prosecution on the merits of the instant application is being reopened as per the Notification of Reopening of Prosecution Due to Consideration of an Information Disclosure Statement Filed After Mailing of a Notice of Allowance mailed on July 18, 2022. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claims 12 through 19 would be allowable if rewritten to overcome the objections to the claims as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest a heat transfer fin having the particular structural configuration as recited by either claim 12 or by claim 14 as written and as currently pending in the instant application. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
“The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.”
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Upon careful reconsideration, claims 1 through 19 are objected to because of the following informalities:  “with a planar shape” [claim 1, line 2] should be replaced with “with a planar surface” to avoid inadvertent redundancy and in order to provide proper antecedent basis in the claims for subsequent limitations in the claims. Claims 2 through 19 depend on claim 1 (either directly or indirectly) and are objected to at least for depending on an objected to claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 through 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-121367 A (Paloma LTD, published July 2, 2015).
With regard to claim 1 of the instant application, JP 2015-121367 A (especially as shown in Figure 3) discloses a heat transfer fin 3 essentially as claimed, comprising, for example: a fin body 3 having a plate shape with a planar shape/surface; a plurality of through-holes (i.e., holes corresponding to location of heat transfer tubes 5 in the heat transfer fin 3) formed through the fin body 3 and spaced apart from each other in a first direction along the planar surface of the fin body 3, wherein, when the flow direction of combustion gas that is to flow along the planar surface of the fin body 3 is referred to as a second direction, the fin body 3 includes a distal surrounding part configured to surround a first distal area located at the farthest upstream side of each of the through-holes at heat transfer tubes 5 with respect to the second direction and middle surrounding parts extending from the distal surrounding part, wherein the shortest distance between an inner boundary and an outer boundary of the distal surrounding part that is obtained in an area of the distal surrounding part that is located at the farthest upstream side with respect to the second direction is smaller than the shortest distance between the inner boundary and the outer boundary that is obtained in an area of the distal surrounding part that is located at the farthest downstream side with respect to the second direction, and wherein the shortest distance between the inner boundaries and the outer boundaries of the middle surrounding parts is bigger than or equal to the farthest distance between the inner boundary and the outer boundary of the distal surrounding part (i.e., at the flattened end as shown in Figure 3).  

    PNG
    media_image1.png
    758
    683
    media_image1.png
    Greyscale

With regard to claim 2 of the instant application, JP 2015-121367 A further discloses the heat transfer fin 3 of claim 1, wherein the inner boundary of the distal surrounding part is a boundary by which the distal surrounding part and the first distal area are divided from each other, and wherein the outer boundary of the distal surrounding part is a boundary by which the distal surrounding part and the outside of the fin body 3 are divided from each other.  
With regard to claim 3 of the instant application, JP 2015-121367 A further discloses the heat transfer fin 3 of claim 1, wherein the shortest distance between the inner boundary and the outer boundary that is obtained in the area of the distal surrounding part that is located at the farthest upstream side with respect to the second direction is smaller than the shortest distance between the inner boundary and the outer boundary that is obtained in another area of the distal surrounding part.  
With regard to claim 4 of the instant application, JP 2015-121367 A further discloses the heat transfer fin 3 of claim 1, wherein a through-section 13 formed through the fin body 3 so as to be open in a direction opposite to the second direction from the inside of the fin body 3 is provided between two distal surrounding parts configured to surround first distal areas of two through-holes corresponding to two heat transfer pipes 5 arranged adjacent to each other along the first direction.  
With regard to claim 5 of the instant application, JP 2015-121367 A further discloses the heat transfer fin 3 of claim 1, wherein the middle surrounding parts extend
With regard to claim 6 of the instant application, JP 2015-121367 A further discloses the heat transfer fin 3 of claim 5, wherein the outer boundary of the distal surrounding part and the outer boundaries of the middle surrounding parts connected thereto are represented by differently defined curves, at at least connection points where the outer boundary of the distal surrounding part is connected with the outer boundaries of the middle surrounding parts.  
With regard to claim 7 of the instant application, JP 2015-121367 A further discloses the heat transfer fin 3 of claim 5, wherein the shortest distance from any point on the inner boundary of the distal surrounding part to the outer boundary of the distal surrounding part gradually decreases toward a direction opposite to the second direction along the inner boundary of the distal surrounding part.  
With regard to claim 8 of the instant application, JP 2015-121367 A further discloses the heat transfer fin 3 of claim 1, further comprising: two outer body parts protruding outward from at least partial areas of opposite ends of the fin body 3 with respect to the first direction.  
With regard to claim 9 of the instant application, JP 2015-121367 A further discloses the heat transfer fin of claim 8, wherein a side louver is formed through each of the outer body parts and extends in one direction inclined with respect to the second direction, and wherein one end of the side louver that is adjacent to the through-hole corresponding to a heat transfer fin 5 is located in the fin body 3.
With regard to claim 10 of the instant application, JP 2015-121367 A further discloses the heat transfer fin of claim 9, wherein the side louver includes a first side louver and a second side louver spaced apart from the first side louver along the second direction, and wherein the first side louver is longer than the second side louver.  
With regard to claim 11 of the instant application, JP 2015-121367 A further discloses the heat transfer fin of claim 10, further comprising: a convex portion protruding outward from the outer body part, wherein the first side louver extends toward the convex portion and an opposite end of the first side louver is located in the convex portion.  
The reference reads on the claims. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763